DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,382,795. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘795 patent anticipates the instant claims. It contains every limitation from the instant claims.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 11,382,795. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘795 patent anticipates the instant claims. It contains every limitation from the instant claims.
Claims 2, 4-6, 8-9, 16-17, 19-21, 23, 27, 29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 8-9, 16-17, 19-21, 23, 27, 29, and 31-32 of U.S. Patent No. 11,382,795 in view of Jester et al. (U.S. Pre-Grant Publication No. 2013/0338650) hereinafter referred to as Jester.
Claims 2, 5-6, 8-9, 16-17, 19-21, 23, 27, 29, and 31-32 of the ‘795 patent contains all of the limitations of the claims in the instant application except for applying a multiple-photon-absorbing chromophore to the optical tissue.
Attention is brought to the Jester reference, which teaches applying a multiple- photon-absorbing chromophore to the optical tissue, wherein the multiple-photon-absorbing chromophore comprises a two-photon-absorbing chromophore, wherein two-photon-absorbing chromophore comprises sodium fluorescein or riboflavin (¶[0004]), wherein the multiple-photon-absorbing chromophore is injected into a space formed by removal of the predetermined lenticule separated from the surrounding corneal material within the cornea in step (a) (Riboflavin is applies to the target area to be treated ¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the procedure of the claims of the ‘795 patent, to include applying a photosensitizing compound, as taught by Jester, to improve the energy absorption and efficacy of laser treatment (Jester ¶[0043], ¶[0056]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-12, 16-17, 19-21, 23, 27, 29, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the term “control unit” is used repeatedly throughout the specification in terms of what functions the control unit is configured to perform, there is no disclosure or guidance as to what structural components this term is meant to describe, such as a computer, a microcontroller, a processor or microprocessor, etc. Therefore, the claimed limitation of “control unit” is not sufficiently described in the specification to in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11-12, 16-17, 19-21, 23, 27, 29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the term “control unit” is used repeatedly throughout the specification in terms of what functions the control unit is configured to perform, there is no disclosure or guidance as to what structural components this term is meant to describe, such as a computer, a microcontroller, a processor or microprocessor, etc. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-12, 16-17, 19-21, 23, 27, 29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wottke et al. (U.S. Pre-Grant Publication No. 2014/0128857) hereinafter referred to as Wottke; in view of Knox et al. (U.S. Patent Application Publication No. 2009/0005764) hereinafter referred to as Knox; further in view of Jester et al. (U.S. Pre-Grant Publication No. 2013/0338650) hereinafter referred to as Jester.
Regarding claim 1, Wottke teaches a method for correcting vision (¶[0012]) in a patient comprising: 
generating cut surfaces in a cornea of an eye using an apparatus (¶[0021]) comprising: 
a first laser unit, and a control unit, wherein the first laser unit focuses first pulsed laser radiation into the cornea and moves said focused radiation therein in order to generate the cut surfaces within the cornea (¶[0031]); and 
and wherein the control unit controls the first laser unit to generate the cut surfaces such that a predetermined lenticule to be removed in order to correct ametropia (¶[0039] refraction correction) is separated from the surrounding corneal material within the cornea by at least one cut surface (¶[0033]); and
removing the predetermined lenticule from the cornea to achieve refractive corrective changes in the eye (¶[0039]); and
irradiating select regions of the ocular tissue with a visible or near-IR second light source below the optical breakdown threshold of the tissue (¶[0035]).
Wottke does not teach using focused, visible or near-IR laser radiation to modify the refractive index of ocular tissue of the eye, by irradiating select regions of the ocular tissue with a focused, visible or near-IR second laser below the optical breakdown threshold of the tissue to provide refractive structures that exhibit a change in refractive index, and exhibit little or no scattering loss, and scanning over the select regions with the second laser such that ablation or removal of the tissue is not observed in the irradiated region. Wottke also does not teach injecting a multiple-photon absorbing chromophore.
Attention is drawn to the Knox reference, which teaches a method of correcting ametropia (for example, presbyopia ¶[0084]) in a patient by modifying the refractive index of ocular tissue of the eye (¶[0010-0012]), by irradiating select regions of the ocular tissue with a focused, visible or near-IR second laser below the optical breakdown threshold of the tissue to provide refractive structures that exhibit a change in refractive index (¶[0042]), and exhibit little or no scattering loss (¶[0041]), and scanning over the select regions with the second laser such that ablation or removal of the tissue is not observed in the irradiated region, achieving further refinement corrections (¶¶[0043] after an ablative treatment). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the SMILE procedure of Wottke to include a near-IR laser device and step of altering refractive index of ocular tissues, as taught by Knox, in order to allow for correction of higher-order aberrations and touch-up corrections after a LASIK-type procedure like Wottke.
Wottke and Knox do not teach applying a multiple-photon-absorbing chromophore to the optical tissue.
Attention is brought to the Jester reference, which teaches applying a multiple- photon-absorbing chromophore to the optical tissue, wherein the multiple-photon-absorbing chromophore comprises a two-photon-absorbing chromophore, wherein two-photon-absorbing chromophore comprises sodium fluorescein or riboflavin (¶[0004]), wherein the multiple-photon-absorbing chromophore is injected into a space formed by removal of the predetermined lenticule separated from the surrounding corneal material within the cornea in step (a) (Riboflavin is applies to the target area to be treated ¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the procedure of Wottke as modified by Knox, to include applying a photosensitizing compound, as taught by Jester, to improve the energy absorption and efficacy of laser treatment (Jester ¶[0043], ¶[0056]).
Regarding claim 2, Wottke as modified teaches the method of claim 1.
Wottke and Knox further teach wherein in the focused, visible or near-IR second laser has a pulse energy between 0.01 nJ and 10 nJ (Wottke: ¶[0031]. Knox: ¶[0047]).
Regarding claim 3, Wottke as modified teaches the method of claim 1.
Wottke further teaches achieving relatively gross refractive corrective changes in the eye (¶[0021]).
Knox further teaches achieving further refinement corrections (¶¶[0043] after an ablative treatment).
Regarding claim 4, Wottke as modified teaches the method of claim 1.
Knox further teaches performing wavefront aberrometry diagnostics between steps (a) and (b) to determine further refinements to sphere, cylinder or higher order aberrations to be corrected in step (b) (¶[0087], ¶[0089], ¶[0091]).
Regarding claim 5, Wottke as modified teaches the method of claim 1.
The combination of Wottke and Knox do not explicitly teach a single, controllable laser for emitting the first and second laser light for steps (a) and (b).
It would have been obvious to combine them in a way to yield a single laser to emit the light of both step (a) and step (b) because Wottke already teaches a device which is capable of emission of the light of step (b) (Wottke: ¶[0031] discloses a wide range of potential wavelengths and, both are femtosecond laser, and the laser of Wottke is controllable as taught above) and eliminating additional laser sources reduces cost.
The combination of Wottke and Knox teaches wherein the first laser and the second laser are the same laser, and wherein the laser power and/or fluence is controlled separately for each of step (a) and step (b) so as to provide required performance. (Wottke: ¶[0031] discloses a wide range of potential wavelengths and Knox: ¶[0045-0051],  see rejection of claim 1).
Regarding claim 6, Wottke as modified teaches the method of claim 1.
The combination of Wottke and Jester teaches wherein the first laser and the second laser have different wavelengths (Wottke: ¶[0031] discloses a wide range of potential wavelengths and Knox: ¶[0045-0051]).
Regarding claim 8, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein step (b) is performed to correct aberrations which were induced by step (a), or which are not correctable by step (a) (¶[0043], ¶[0085]).
Regarding claim 9, Wottke as modified teaches the method of claim 1.
Wottke further teach wherein step (a) is performed to make monofocal refractive corrections (¶[0029] single direction diopter correction).
The combination of Wottke and Knox further teaches wherein step (b) is performed to write a diffractive multifocal pattern to increase the eye's depth of focus, write a refractive multifocal to increase the eye's depth of focus, or both to provide a binocular modified monovision presbyopia correction (Knox: ¶[0039], ¶[0084]).
Regarding claims 11-12, Wottke as modified teaches the method of claim 1.
Jester further teaches wherein the multiple-photon-absorbing chromophore comprises a two-photon-absorbing chromophore; wherein the two-photon-absorbing chromophore comprises riboflavin (Riboflavin is applies to the target area to be treated ¶[0058]).
Regarding claim 16, Wottke as modified, teaches the method of claim 1.
Knox further teaches wherein in step (b) locations defined by the focus spot are selected to form a structure selected from the group consisting of Bragg gratings, microlens arrays, zone plates, and Fresnel lenses (¶[0056] all of these).
Regarding claim 17, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses are emitted at a frequency between 1 MHz and 10 GHz (¶[0045]).
Regarding claim 19, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the pulse width is between 10 fs and 100 fs (¶[0048]).
Regarding claim 20, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have an average power between 1 mW and 1,000 mW (¶[0046]).
Regarding claim 21, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have a pulse energy between 0.01 nJ and 10 nJ (¶[0047]).
Regarding claim 23, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the size of the focus spot is between 0.5 micron and 2 micron (¶[0048]).
Regarding claim 27, Wottke as modified teaches the method of claim 1.
Knox further teaches wherein in step (b) the focus spot is scanned at a scanning speed of at least 1 mm/s (¶[0048]).
Regarding claim 29, Wottke as modified teaches the method of claim 1.
Wottke further teaches wherein in step (b) the laser pulses have a wavelength between 600 and 1,000 nm (¶[0051])
Regarding claim 31, Wottke as modified teaches the method of claim 1. 
Knox further teaches wherein in step (b) the laser pulses have a wavelength between 1,000 and 1,300 nm (¶[0053]).
Regarding claim 32, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have a wavelength between 350 and 600 nm (¶[0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0281992 to Seiler et al. teaches methods of refractive correction by lenticule removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792